COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:     Lucero Valle-Chavez v. Roosevelt Moore III

Appellate case number: 01-18-00641-CV

Trial court case number:    2016-77241

Trial court:             245th District Court of Harris County

Date motion filed:       September 17, 2018

Party filing motion:     Appellant

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                    Acting for the Court

Panel consists of Justices Jennings, Higley, and Massengale


Date: October 11, 2018